 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Jack Francis Newman
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:95-cr-00066-APG
11                                                                2:95-cr-00275-APG
                    Plaintiff,                                    2:97-cr-00095-APG
12
            v.                                               STIPULATION TO CONTINUE
13                                                             REVOCATION HEARING
     JACK FRANCIS NEWMAN,
                                                                    (First Request)
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Shaheen Torgoley, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brian Pugh, Assistant Federal Public Defender, counsel for Jack Francis Newman, that the
20
     Revocation Hearing currently scheduled on November 14, 2019, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant needs additional time to conduct investigation in this
24
     matter to determine whether the case will be resolved through negotiations.
25
26
 1         2.     The parties agree to the continuance.
 2         This is the first request for a continuance of the revocation hearing.
 3         DATED this 8th day of November, 2019.
 4
 5   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 6
 7
     By /s/ Brian Pugh                               By /s/ Shaheen Torgoley
 8   BRIAN PUGH                                      SHAHEEN TORGOLEY
     Assistant Federal Public Defender               Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:95-cr-00066-APG
 4                                                               2:95-cr-00275-APG
                   Plaintiff,                                    2:97-cr-00095-APG
 5
            v.
 6                                                      ORDER
     JACK FRANCIS NEWMAN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                 January 14, 2020 at the hour
     November 14, 2019 at 10:30 a.m., be vacated and continued to ________________

12        9:45 a__.m.; or to a time and date convenient to the court in Courtroom 6C.
     of ___:___

13          DATED this12th
                       ___ day of November, 2019.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
